UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6169


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL RAY MCNEIL, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00098-FL-1; 7:14-cv-00168-F)


Submitted:   August 16, 2016             Decided:   September 13, 2016


Before NIEMEYER, MOTZ, and HARRIS, Circuit Judges.


Dismissed in part; vacated and remanded in part by unpublished per
curiam opinion.


Carl Ray McNeil, Jr., Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carl Ray McNeil, Jr., noted this appeal from the district

court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion

and denying his motion to supplement his § 2255 motion. We granted

a certificate of appealability limited to the issue of whether the

district court erred when it denied as futile McNeil’s motion to

supplement,    which   raised       a    claim    that   his    North    Carolina

convictions    for   common   law       robbery   no   longer   qualified   as   a

predicate offenses under 18 U.S.C. § 924(e) (2012) following the

Supreme Court’s decision in Johnson v. United States, 135 S. Ct.
2155 (2015).

     After the district court’s order, we held that North Carolina

common law robbery “does not qualify categorically as a ‘violent

felony’ under [§ 924(e)(2)(B)].”              United States v. Gardner, ___

F.3d ___, ___, No. 14-4533, 2016 WL 2893881, at *5-7 (4th Cir. May

18, 2016).     Based on Johnson and Gardner, the Government has

conceded that McNeil would not be subject to the 15-year mandatory

minimum of § 924(e) if he were sentenced today.                 Accordingly, we

vacate the district court’s order with respect to the denial of

McNeil’s motion to supplement his initial § 2255 filing and remand

for consideration, in light of Gardner, of McNeil’s challenge to

the counting of his common law robbery convictions.                     We deny a

certificate of appealability as to McNeil’s remaining claims and

dismiss that portion of the appeal. We dispense with oral argument

                                          2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                               DISMISSED IN PART;
                                     VACATED AND REMANDED IN PART




                                3